Citation Nr: 0021952	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  94-37 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a 2nd metacarpal fracture and a 1st metacarpal exostosis 
excision of the right hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a left foot 
disorder.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1999).

The veteran's service medical records contain references to 
left foot pathology, but the separation examination in May 
1992 solely reflected right foot pathology.  In his original 
claim in June 1992, the veteran in his own handwriting 
referred only to his right foot.  Likewise, at the VA 
examination that same month, reference was only made to the 
right foot.  In his notice of disagreement, the claimant 
again in his own handwriting referred only to a "fallen 
right arch."  Thus, the fact that the RO issued a statement 
of the case in December 1993 with regard only to a right foot 
disability accurately reflected that the only claim the 
veteran had submitted concerned his right foot.  

In his substantive appeal received in January 1994, the 
veteran listed on the form the issues as including service 
connection for a fallen arch right foot.  In his comments, 
however, he clearly stated that he was seeking service 
connection for a left foot disability, and that he did not 
understand the "mistake" that was made in identifying the 
"wrong foot" as the subject of his claim.  The Board must 
respectfully point out that the RO properly addressed the 
only claim the veteran had raised to that point and that the 
responsibility for any confusion rested with the veteran.  
Furthermore, the Board concludes that veteran's statements 
plainly indicated that he was withdrawing his notice of 
disagreement with respect to the claim for service connection 
for a right foot disability.  38 C.F.R. § 20.204 (1999).  He 
also plainly indicated that he wished to pursue a claim for 
service connection for a left foot disability.  

Thereafter, the RO properly treated the veterans' comments in 
his January 1994 substantive appeal as a new claim for 
service connection for a left foot disability.  The RO 
entered a rating determination in September 1994 that 
addressed the claim of service connection for a left foot 
disability, classified as left plantar fasciitis.  Notice of 
that determination was provided to the veteran and his 
representative.  The representative then submitted a VA Form 
646 dated in October 1994 that listed the issues on appeal as 
including entitlement to service connection for a fallen 
arch, right foot.  The representative, however, went on 
essentially to repeat the veteran's comments on the January 
1994 substantive appeal that the claim involved a left foot 
disorder, not a right foot disability.  

In January 1997, the RO issued a supplemental statement of 
the case addressing three issues, including a claim of 
service connection for a left foot disability, classified as 
left foot pes planus, plantar fasciitis.  The Board concurs 
with the ROs conclusion that the VA Form 646 of October 1994 
constituted a notice of disagreement with respect to the RO's 
September 1994 determination.  The veteran was informed that 
he must submit a substantive appeal with respect to any new 
issue in order to perfect his appeal.  He was further 
advised, however, that if he had already submitted a 
substantive appeal with respect to all the issues mentioned 
in the supplemental statement of the case, a response at that 
time was optional.  The Board can identify no communication 
in the record after the supplemental statement of the case 
that would constitute a substantive appeal with regard to the 
issue of entitlement to service connection for a left foot 
disability.   The veteran's representative in a June 1997 VA 
Form 646 referred only to a claim for service connection for 
a right foot disability.  VA received this submission, 
however, long after the time period for submitting a timely 
substantive appeal had passed.  38 C.F.R. §§ 20.200, 20.202.  
In a September 1997 statement, the veteran referred only to 
the claims for increased ratings and stated that his 
"existing problems are my right hand and hemmorhoids."  The 
RO did not certify for appeal any issue involving a claim for 
service connection for any foot disability.

In light of the above, the Board concludes that no claim for 
service connection for a foot disability has been developed 
for appeal and is now before the Board.

In April 2000, the veteran's representative at that time 
stated that they were submitting no additional written 
argument regarding this case, as they no longer represented 
the veteran.  In an April 2000 Supplemental Statement of the 
Case, the RO noted the memorandum of April 2000 and notified 
the veteran that he had an additional 60 days before the case 
was sent to the Board so that he could seek representation 
from some other source if he so desired.  The veteran was 
notified that if the RO did not hear from him in 60 days, 
they would assume that he did not plan to obtain another 
representative and would send the case to the Board for 
appellate action.  No additional written statement has been 
received from the veteran.  Accordingly, he is unrepresented 
in his appeal and the Board will proceed with the 
adjudication of the claims.


FINDINGS OF FACT

1. VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The residuals of the service-connected hemorrhoid 
condition do not include persistent bleeding with secondary 
anemia or fissures.

3.  The residuals of the service-connected 2nd metacarpal 
fracture and 1st metacarpal exostosis excision of the right 
hand includes status post exostosis of the head of the 1st 
metacarpal of the right hand with continued discomfort and 
decreased range of motion of that joint.  A status post 
fracture of the 2nd metacarpal, with residuals of a bony 
abnormality and pain with weather changes, is also found.  
Ankylosis is not found.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
a hemorrhoid condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7336 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a 2nd metacarpal fracture and 1st 
metacarpal exostosis excision of the right hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5223 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reflect treatment of the service-
connected conditions at issue on appeal at this time. 

At a VA examination held in June 1992, it was noted that the 
veteran injured his right hand when a locker fell on it, 
causing a fracture.  He stated that ever since this injury he 
has had continued pain in the right hand going up the right 
arm.  The pain occurs when it gets cold and if he "uses it a 
lot."  He has been treated with Motrin, which gives him some 
relief.  The pain, it was indicated, "comes and goes."  

The veteran's second complaint regarded his hemorrhoid 
condition.  It was noted that this condition bled every so 
often and every so often he has to "tuck them back in."  It 
was indicated he was offered surgery but refused.  

Physical examination revealed that the extremities were 
normal except for a deformity of the right 1st metacarpal, 
probably from the old fracture.  It was reported that he had 
no limitation of motion but gripping did produce pain.  The 
examiner specifically stated that no hemorrhoids were seen on 
the day of examination.

X-ray studies of the right hand and wrist in June 1993 
revealed a healed fracture of the right 2nd metacarpal.  No 
acute fracture or dislocation was found.  The hand and wrist, 
otherwise, appeared normal.

In his substantive appeal of January 1994, the veteran noted 
significant loss of right hand grip because of his right 
thumb and hand injury.  It was indicated this condition was 
very painful and causes pain up his arm.  It was noted that 
he had abnormal mobility in his right hand and could not bend 
the finger towards his palm.  It was also reported that the 
right index finger was much shorter than the left index 
finger.  

Regarding the hemorrhoid condition, he noted continuous 
bleeding in his rectum area every time he goes to the 
bathroom.  He contended that he was never examined for 
hemorrhoids during the VA examination of June 1992. 

Additional VA examinations were ordered by the RO in order to 
assist the veteran in the development of his claims.  In a 
December 1996 VA evaluation, he contended that every time he 
has a bowel movement, he had hematochezia.  Physical 
examination revealed that the veteran's right hand grip was 
adequate.  Neurological evaluation revealed no evidence of 
motor weakness.  Examination of the hemorrhoid condition 
revealed a nonacute prolapsed hemorrhoid.  There was no 
evidence of hematochezia.  The examiner's assessment 
indicated a status post 2nd metacarpal fracture of the right 
hand with an apparent MIP joint of the 1st digit exostosis 
with surgical removal in 1986.  Pain, with good range of 
motion and good function, was noted.  Chronic hemorrhoids 
were also noted.  An X-ray was interpreted by a radiologist 
to show a healed fracture of the 2d metacarpal with 
significant palmarward angulation of the distal segment.  The 
clinician noted the X-ray studies revealed mild deformity of 
the 2nd metacarpal of the right hand.  

In September 1997, the veteran requested an additional 
physical evaluation.  At that time, he stated that his 
"existing problems are my right hand and hemorrhoids."  In 
another attempt to assist the veteran in the development of 
his claim, an additional VA evaluation was performed in 
September 1997.  At this time, it was noted that some of the 
veteran's medical records were available, but not his claims 
folder.  

Regarding his right hand injury, the veteran stated that he 
had persistent pain since the injury of 1975.  It was noted 
that the pain affects the hand if he squeezes with the 2nd 
digit and that this tends to radiate up the arm from the 
callus which was at the distal metacarpal (near the knuckle).  
He is otherwise functional with his hand.  It was noted that 
he could make a fist and fully extend it.  He was also not 
limited in finger-to-thumb action.  

Regarding the hemorrhoid condition, the veteran stated that 
he continued to have bleeding hemorrhoids.  It was contended 
that he has had bleeding with each bowel movement since about 
1989 or 1990.  

On examination of the right hand, it was noted that the 
veteran could make a complete fist and fully extend his hand.  
Finger-to-thumb movement was found to be normal.  Handgrip 
was also found to be normal, though the veteran did note that 
he had pain in the 2nd digit of the right hand when he 
squeezes.  A large callus that was approximately an inch away 
from the knuckle on the 2nd metacarpal dorsal surface was 
noted.  It was indicated that this did not appear to affect 
flexion and extension of the digit except for subjective 
complaints of pain.  Motor strength was normal.  

Examination of the rectum showed three large clusters of 
varicosities.  It was indicated that these were not acute, 
erythematous, or thrombosed.  They were large tufts of 
varicose veins.  No blood was apparent.  

The veteran was assessed with a status post fracture of the 
2nd metacarpal of the right hand and recurrent hematochezia 
from multiple external hemorrhoids.  The examiner noted that 
he had advised the veteran to request an anoscopic, 
sigmoidoscopic or colonoscopic examination to be included in 
his over 40 physical.  It was indicated the veteran clearly 
has hemorrhoids.  X-ray studies were not repeated as they had 
been performed in a previous VA evaluation.  It was reported 
that there was no abnormality relative to the wrist. 

In order to fully ensure that the duty to assist was 
fulfilled, the RO had the veteran evaluated once again in 
December 1999 in order to ensure a complete review of the 
veteran's case.  At this time, it was noted the veteran 
continues to experience episodic flare-ups with bleeding.  He 
had undergone no surgical procedure.  Physical examination 
revealed circumferential external hemorrhoids with mild to 
moderate inflammation.  Regarding the fracture of the 2nd 
metacarpal, it was noted that the veteran continues to 
experience pain in that hand with weather changes.  
Examination of the right hand revealed an obvious bony 
protuberance abnormality of the distal aspect of the 2nd 
metacarpal.  It was indicated to be "mildly" tender to 
palpation.  Range of motion at the 1st MTP joint was 
minimally limited, with flexion limited to 80 degrees and 
extension limited to 20 degrees.  X-ray evaluation of the 
right hand obtained in July 1998 was significant for an old 
fracture deformity at the mid-portion of the 2nd metacarpal 
with minimal degenerative changes seen at the level of the 
3rd MCP and of the 5th MCP.  The evaluator's impression noted 
status post exostosis of the head of the 1st metacarpal of 
the right hand with continued discomfort and decreased range 
of motion at that joint.  A status post fracture of the 2nd 
metacarpal with residuals of the bony abnormality and pain 
with weather changes were also noted.  External hemorrhoids 
were also indicated. 

In April 2000, the RO was notified that the veteran's 
representative no longer represented the veteran.  That 
month, the veteran was provided an additional 60 days before 
his case was sent to the Board so that he could seek 
representation from some other source if he so desired.  No 
additional argument has been presented by the veteran or any 
representative.  Accordingly, the Board will proceed with 
adjudication of the veteran's claims.

II.  Entitlement to an Increased Evaluation for Hemorrhoids

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the claims of increased 
evaluation for his service-connected disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle, 2 Vet. App. at 631-32).  VA has a duty to assist 
the veteran in developing facts pertinent to well ground a 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999).  That duty includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this case, the RO scheduled the veteran for numerous VA 
evaluations in order to determine the nature and extent of 
the service-connected disabilities.  The veteran has 
requested on two separate occasions additional VA medical 
evaluations to support his claims.  These evaluations were 
performed.  Since the VA evaluation of December 1999, the 
veteran has not requested an additional VA evaluation.  As 
veteran has undergone numerous VA evaluations and the Board 
finds no basis to determine that an additional VA evaluation 
or additional studies are required to adjudicate this case.  
The Board has performed a review of the evaluations and finds 
that these evaluations fulfill the duty to assist mandated by 
statute.  The evaluators have reviewed the complaints and 
have provided a detailed evaluation of the service-connected 
disabilities.  Based on a review of the record and the VA 
examinations as a whole, the Board finds that these 
evaluations answer the questions that must be addressed by 
the VA.  Accordingly, the Board may proceed with the 
adjudication of the veteran's claims.

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic codes 
identify the various disabilities.  The service-connected 
hemorrhoid condition has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (hemorrhoids, external or 
internal) (1999).  Under this code, mild or moderate 
hemorrhoids warrant a noncompensable evaluation.  Large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent evaluation is 
warranted.  

Based on the evidence cited above, the Board finds no medical 
evidence to support the conclusion that the veteran suffers 
from persistent bleeding, secondary anemia, or fissures 
warranting an increased evaluation under Diagnostic 
Code 7336.  While the veteran has contended that he suffers 
from persistent bleeding, the medical evidence of record, 
including numerous VA evaluations, fails to support this 
contention.  In fact, the objective medical evidence of 
record only sparsely supports the conclusion that he warrants 
a 10 percent evaluation under this diagnostic code.  Physical 
examination in December 1999 revealed circumferential 
external hemorrhoids with mild to moderate inflammation.  
Previous VA evaluations tend to show less of an abnormality.  
Based on four separate VA evaluations dated June 1992, 
December 1996, September 1997, and December 1999, the Board 
finds that the clear preponderance of evidence does not 
support the conclusion that the veteran suffers from 
persistent bleeding associated with his hemorrhoid condition.  
The medical evidence of record, at best, supports a 
conclusion that he sustains mild to moderate inflammation. 

The requirements of a 20 percent evaluation would require 
persistent bleeding "and" secondary anemia or fissures.  As 
there is no evidence of anemia or fissures, there is also no 
basis for a 20 percent evaluation.  While the Board has noted 
the veteran's complaints, without reference to the complaint 
there would be no basis for the conclusion that he warrants a 
compensable evaluation.  The Board has reviewed other 
diagnostic codes, however, none of these diagnostic codes 
provide a basis to increase the service-connected disability 
evaluation for his hemorrhoids.  





III.  Entitlement to an Increased Evaluation for the 
Residuals of a 2nd Metacarpal Fracture and 1st Metacarpal 
Exostosis Excision of the Right Hand

This disability is not specifically listed within the 
schedule of rating disabilities.  In such cases, when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) degenerative arthritis, 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  As the RO has currently awarded the 
veteran a compensable disability evaluation based upon a 
limitation of motion code, an increased or separate 
evaluation under Diagnostic Code 5003 is not warranted.  In 
this context, the Board must point out that the rule against 
pyramiding prohibits the assignment of multiple disability 
evaluations for the same manifestation or manifestations.  In 
this case, since the current rating is based upon a 
limitation of motion code, the veteran can not be assigned a 
second disability rating under Code 5003 for the same 
manifestations, i.e. limitation of motion.

The RO has evaluated the veteran's condition under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223 (favorable ankylosis of two 
digits of one hand) (1999).  Under this code, a 10 percent 
evaluation is warranted with favorable ankylosis of two 
digits of one hand for the right and little finger, the 
middle and little finger, or the middle and ring finger.  A 
20 percent evaluation for favorable ankylosis of two digits 
of one hand is warranted with favorable ankylosis of the 
index and little finger, the index and ring finger, and the 
index and middle finger.  A 30 percent evaluation is 
warranted in the dominant hand when there is favorable 
ankylosis of two digits of one hand in the thumb and little 
finger or thumb and ring finger.  This rating code applies to 
favorable ankylosis or limited motion pertaining to flexion 
of the tips to within two inches of the transverse fold of 
the palm.  Limitation of motion of less than one inch in 
either direction is not considered disabling under 38 C.F.R. 
§ 4.71a (1999).  

In this case, the VA evaluations have consistently noted that 
the veteran's range of motion is "minimum limited" in 
flexion and extension.  Minimal degenerative changes have 
been noted.  Minimal range-of-motion difficulties associated 
with pain have also been indicated.  Based on these numerous 
VA evaluations, the Board finds no basis to conclude that the 
veteran warrants an increased evaluation for his service-
connected right hand disorder.  The VA evaluations have 
consistently noted the minimal nature of the disability 
associated with the right hand disorder.  While pain is 
indicated, without consideration of the complaints of pain, a 
compensable evaluation could not be justified based on the 
objective medical evidence of record.  The ability to 
complete a fist and fully extend the hand has been found.  

The Board has reviewed other diagnostic codes.  However, none 
of these diagnostic codes provide a basis to increase the 
veteran's service-connected disability evaluation.  The Board 
has considered all of the potential provision of 38 C.F.R., 
Parts III and IV, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, there is no section that 
provides a basis from which to assign an increased rating 
evaluation for the reasons discussed therein regarding the 
veteran's service-connected right hand condition and his 
service-connected hemorrhoid disorder.

In making this determination, the Board has considered the 
veteran's complaints of pain.  He is currently receiving a 
10 percent evaluation for his right hand disorder and a 
10 percent evaluation for hemorrhoids primarily due to his 
subjective complaints.  Without consideration of these 
complaints, compensable evaluations for either disorder would 
be difficult to support in light of the objective medical 
evidence of record.  Simply stated, the objective medical 
evidence of record would not provide a basis to determine 
that the veteran warrants an increased evaluation or 
compensable evaluations in either of his service-connected 
disorders.

The veteran has complained that his right thumb and hand 
injury is "very painful."  While the Board is not qualified 
to make a medical determination, the United States Court of 
Appeals with the Federal Circuit has held that the Board has 
the authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Brown, 
125 Fed. 3rd 1477, 1481 (Fed. Cir. 1997).  The Board has 
reviewed the veteran's statements regarding his complaints of 
constant pain.  Under the governing criteria, subjective 
complaints must be objectively supported.  Based on a review 
of the statements and the objective medical evidence of 
record over many years, the Board concludes that there is no 
objective evidence to support an increased evaluation based 
upon complaints of pain for the reasons noted above.  The 
veteran's complaints of significant pain are not objectively 
supported by many years of VA evaluations and nontreatment by 
either private or VA medical professionals.  While there was 
no doubt that the veteran has some pain associated with his 
service-connected disabilities, the Board finds no basis to 
conclude that the complaints of pain would warrant an 
increased evaluation for the reasons discussed therein.  
Without consideration of these complaints, compensable 
evaluations could not be justified.  No medical record would 
support the conclusion that the veteran is in pain at any 
level beyond that contemplated by the scheduled rating now in 
effect.

The Board has considered the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) as raised by 
the record for either service-connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the record does not raise the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1).  In light 
of the evaluations of the veteran's disabilities, which the 
Board has found to be highly probative, there is no evidence 
which the Board has consider as credible to indicate that the 
disabilities at issue impair earning capacity by such factors 
as requiring frequent hospitalizations or interfering with 
employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  

Entitlement to an increased evaluation for the residuals of a 
2nd metacarpal fracture and 1st metacarpal exostosis excision 
of the right hand is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 


- 3 -

- 2 -


